Citation Nr: 1014703	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

M. Prem, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1978 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2007 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records document a head injury in June 1980 
associated with a motorcycle accident.  There is therefore 
evidence of an inservice injury or event.  See generally 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There also 
appears to be evidence suggesting current disability, and the 
Veteran's contention is that his current disability is 
related to the inservice injury.  Under the circumstances, a 
VA examination appears to be required by the holding in 
McLendon.  

The Board remanded the case for a VA examination in June 
2007.  An examination was duly ordered, but the Veteran was 
incarcerated.  The examination was canceled with a notation 
that the Veteran was unable to pay the fees associated with 
being brought to VA, and VA had no one to send to the penal 
institution to conduct a hearing.  

The Board acknowledges that the Veteran is incarcerated.  The 
duty to assist incarcerated Veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow Veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, 
VA's duty to assist an incarcerated Veteran includes:  (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their medical personnel conduct an 
examination according to VA examination work sheets; or (3) 
sending a VA or fee-basis examiner to the correctional 
facility to conduct the examination.  See Bolton, 8 Vet. App. 
at 191.

The Board notes that there is very little documentation as to 
the reasons either a VA examiner or a fee-basis examiner 
could not be sent to the penal institution.  Further action 
at the RO level is necessary to ensure that VA meets the duty 
to assist this Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate 
action to have the Veteran examined by 
an appropriate examiner to determine 
whether the Veteran suffers current 
disability related to the inservice 
head injury.  The AMC/RO should clearly 
document for the record all actions to 
arrange transportation of the Veteran 
to a VA facility for examination, to 
have medical personnel at the penal 
institution conduct an examination, and 
to have either a VA examiner or a fee-
basis examiner conduct an examination 
at the correctional facility.  

In the event an examination can be 
conducted, the claims file should be 
made available to the examiner for 
review.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that a current disability is causally 
related to the inservice head injury.  
If so, the diagnosis or diagnoses of 
such residuals should be clearly 
reported.  A rationale should be 
furnished for the opinion.  

If all avenues to have the Veteran 
examiner are explored and determined 
not to be feasible, then the RO should 
forward the claims file to an 
appropriate VA examiner for review.  
After reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that a current disability is causally 
related to the inservice head injury.  
If so, the diagnosis or diagnoses of 
such residuals should be clearly 
reported.  A rationale should be 
furnished for the opinion.

2.  After completion of the above, the 
RO should review the record and 
determine if service connection for 
residuals of a head injury is 
warranted.  If the benefit remains 
denied, the Veteran should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


